DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Minskoff et al. (US 2014/0283859).
Regarding claim 1, Minskoff et al. disclose an electronic smoking device (100), comprising: 
a housing (102);
at least one LED (125, 126, 127) electrically connected to a power supply unit (104) in the housing;
a light guide (140) in the housing associated with the at least one LED, the light guide oriented on a longitudinal axis of the housing, under a translucent area (LOGO area) of the housing.



Regarding claim 6, Minskoff et al. disclose a plurality of LED’s on a first circuit board (124) and further including controller circuitry (not shown, P. 0132) on a second circuit board (123). 

Regarding claim 7, Minskoff et al. disclose the controller circuitry is adapted to blink one or more of the plurality of LED’s at varying frequencies to indicate messages to the user (P. 0118). 

	Regarding claim 9, Minskoff et al. disclose a plurality of LED’s and a diffuser (end of 150) arranged to diffuse light received from one or more of the plurality of LED’s to provide illumination along a surface of the device (P. 0155).

	Regarding claim 14, Minskoff et al. disclose the housing comprising an elongated hollow tube containing the at least one LED, the power supply unit (104) and the light guide, further including an atomizer/liquid reservoir portion containing an atomizer and a liquid reservoir (132), with the atomizer electrically connectable to the power supply unit when the atomizer/liquid reservoir portion is attached to the housing.

Regarding claim 15, Minskoff et al. disclose a vaporizing device (100), comprising: 

a power supply unit (104) in the housing electrically connected to controller circuitry (123, 124), the controller circuitry electrically connected and adapted to activate each of the plurality of light sources independently, the controller circuitry activating one or more of the plurality of light sources to indicate an operating state of the device;
a light guide (140) in the housing associated with the plurality of light sources, the light guide extending on a longitudinal axis of the housing, the housing having a translucent area (LOGO area) overlying the light guide.

Regarding claims 5 and 18, Minskoff et al. disclose the translucent area has a patterned surface to allow diffused light to project out of the housing at specific locations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minskoff et al. (US 2014/0283859) in view of Henry Jr. (US 2016/0158782).
Regarding claim 8, Minskoff et al. disclose a plurality of LED’s, further including controller circuitry electrically connected to the plurality of LED’s, and the controller circuitry activating one or more of the plurality of LED’s with a light intensity proportional to the magnitude of the puff.

	Minskoff et al. substantially disclosed the claimed invention except the air flow sensor.

	Henry Jr. teach control component (108) and air flow sensor (11) for controlling different lighting pattern of LED (P. 0064).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the flow sensor into Minskoff’s smoking device, as taught by Henry to control the lighting brightness. 

Claim 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Minskoff et al. (US 2014/0283859) in view of Newton (US 2013/0284194).
Minskoff et al. substantially disclosed the claimed invention except LEDs are multicolor.
Newton teach lights are multicolor such as amber light (32) and blue light (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide multicolor lights into Minskoff’s smoking device, as taught by Newton for indicating statuses of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Minskoff et al. (US 2014/0283859) in view of in view of Newton (US 2013/0284194) and further in view of Henry Jr. (US 2016/0158782).
In the modified smoking device, Minskoff disclose comprising an elongated hollow tube (102) containing the LED’s, the power supply unit (104), the light guide (140), further including an atomizer/liquid reservoir portion containing an atomizer and a liquid reservoir (132), with the atomizer electrically connectable to the power supply unit when the atomizer/liquid reservoir portion is attached to the housing.

	Minskoff et al. substantially disclosed the claimed invention except the air flow sensor.

	Henry Jr. teach control component (108) and air flow sensor (11) for controlling different lighting pattern of LED (P. 0064).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the flow sensor into Minskoff’s smoking device, as taught by Henry to control the lighting brightness. 

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minskoff et al. (US 2014/0283859).
Minskoff et al. substantially disclosed the claimed invention except the arrangement of the LEDs are  spaced apart longitudinally on a circuit board, and/or alongside the power supply unit in the housing, and/or on a first side of the housing in a receiving slot of the light guide.
In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833